DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the terminal posts (claims 14, 19) and the protecting member/ ring (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 14, 19: It appears that the terminal posts have neither been shown in the drawings nor described in the specification.
Claim 16: it appears that the protecting member, such as a ring has neither been shown in the drawings nor described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 13, 14, 15-19, 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this case, the claim language is confusing because:
Claim 1: it is not clear what applicant means by non-conductive material: non-conductive electrically or thermally?
Claim 7: it is not clear what applicant means by a peripheral rim and how it is structurally related to the rest of claimed elements. (Please note, in Fig. 3 a peripheral rim 128 is shown as a thickness.
Claim 14: it is not clear what applicant means by terminal posts of said measuring device and how they are structurally related to the rest of claimed elements.
Claim 15: it is not clear how a protective member is structurally related to the rest of the claimed elements. It is not clear what applicant means by exposure to liquid solder flowing over said contact disk since no solder process or solder iron has been claimed/ described in the claims. 
Claim 25: it is not clear how an attaching wire is structurally related to the rest of claimed elements.
Claim 26: it is not clear what applicant means by an attaching bracket having a rigid frame. How the wires are positioned within the attaching bracket?
Claims 16-18 are rejected by virtue of their dependency on claim 15.
Claim 13 is rejected as being dependent on claim 7.
Claims 16-18 are rejected as being dependent on claim 15.
Claim 19 is rejected as being dependent on claim 14.
The dependent claims are rejected by virtue of their dependency on the independent claims.
Furthermore, please note: in the rejection on the merits, claims 7, 13 are rejected “as best understood by the Examiner”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claims 20, 21 is/are rejected under 35 U.S.C. 102 as being anticipated by Yoshimura (U.S. 4861169).
Yoshimura discloses in Figs. 1, 5 a sensor for use with a temperature measuring device/ solder iron, the sensor comprising:
a pair of signal wires formed of different/ dissimilar conducting materials intersecting to form a thermocouple (See Fig. 5 and definition of a thermocouple);
a covering member of non-conductive material covering portions of said pair of signal wires proximate said thermocouple; and
a contact member (somewhat a sleeve encasing the thermocouple wires, for claim 21) 2c formed of heat conductive material, said contact member secured to said thermocouple (col. 3, lines 10-20).
Although it is very well known in the art that the thermocouple wires are normally insulated by non-electrically conductive insulation, Yoshimura is silent so as a wire insulation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, 20-22, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable Danley et al. (U.S. 20130208759) [hereinafter Danley].
For claims 1, 20: Danley discloses in Figs. 2-4 a sensor for use with a device, the sensor comprising a pair of signal wires of different conducting materials 9a, 9b forming a thermocouple, a covering member/ sleeve 11 made of alumina (non-electrically conductive material) covering portion of the wires, as shown in Fig. 2, a contact disk/ interlayer 5 made of platinum, the contact disk (circular shape) 5 is partially covering the covering member 11 and being in direct contact with the thermocouple hot junction 6.
The covering member 11 is of a circular shape.
For claim 7: the disk 5  has a peripheral rim/ thickness and lower surface pressed against the thermocouple hot junction, the upper surface is in contact with a thermal tool surface.(Fig. 1).
For claim 8: the covering member 11 has a central opening, the contact disk 5 is covering the opening, the thermocouple hot junction is extending though the opening to contact the contact disk 5 (Fig. 1).
For claim 9: the central opening of the covering member 11 and at least a portion of the covering member 11 are covered with the contact member/ disk 5 (Fig. 1).
For claim 10: the covering member 11 has a central portion overlapped by said contact disk 5 while a peripheral portion 2 is not overlapped (Fig. 1). 
For claim 11: The thermocouple junction 6 is located within the central opening (Fig. 1).
A protecting member/ ceramic beam 7 protect the thermocouple wires from exposure (Fig. 1).
Another protective member is a rim/ thickness of the disk
For claim 21: the contact member is a sleeve encasing the thermocouple junction 6 (Fig. 1).
Official Notice is taken with respect to claim 2:  the use of the particular material, i.e., chromel/ alumel for thermocouple wires, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermocouple disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to make the thermocouple wires of the particular materials known in the art, so as to cut manufacturing costs and provide an accurate measurement by using the material with a known behavior.
Official Notice is taken with respect to claim 3: the use of the particular material, i.e., copper for the contact disk, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the contact disk disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to make the disk of the particular materials known in the art, so as to cut manufacturing costs and provide an accurate measurement by using the material with a known behavior.
Official Notice is taken with respect to claims 13, 22: the use of the particular material, i.e., low solder wettability/ high solder wettability, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the contact disk disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for welding/ soldering/ the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to make the disk/ peripheral rim of the particular materials known in the art, so as to cut manufacturing costs and provide an accurate measurements by using the material with a known behavior.
With respect to the preamble of claim: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Claims 4-6, 23, 24, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable Danley et al. (U.S. 20130208759) [hereinafter Danley] in view of Chffey et al. (U.S. 20150087497) [hereinafter Chiffley].
Danley discloses the device as stated above. 
For claim 23: a contact member/ contact disk/ interlayer 5 is positioned above and overlapping the covering member 11, while the lower surface of the of the contact member 11 is contacting said thermocouple hot junction 6.
For claim 27: a covering member 11 formed from a sheet of a thermal and electrical insulator/ alumina of a circular shape, at least partially covering the wires, a contact disk 5 formed from a thin sheet of material that is having a circular shape and partially covering said covering member 11, and contacting the hot junction 6 of the thermocouple.
Although it is very well known in the art that alumina could be both, electrically and thermally insulative, Danley does not explicitly teach these limitations of claims 4-6, 23, 24, 27, 28.
However Chiffey [0011] teaches that alumina both, electrically and thermally insulative. It is considered that the material could be a paint.
Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to have alumina both electrically and thermally insulative, so as to protect an electrical device from overheating and short circuit, as well known in the art.
For claims 24, 28: it is very well known in the art that thermocouple wires would extend to be exposed to exposed to leads or terminals in the art in order to complete an electrical circuit.
Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to extend the wires to terminals, so as to be able to complete a circuit and to measure the temperature/ voltage by the thermocouple, as very well known in the art.
Claim 1-3, 5, 7, 13, 10, 20, 22, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson (U.S. 6257758).
Culbertson discloses in Figs. 1-4 a sensor for use with a temperature measuring device, the sensor comprising:
a pair of signal wires 24 formed of different conducting materials intersecting to form a thermocouple/ making a hot/ measuring junction, as well known in the art;
a covering member of non-conductive material/ wire insulation 25 covering portions of said pair of signal wires; and
a contact disk/ contact member 16 formed from a heat conducting material (col. 4, line 38), said contact disk partially covering said covering member and said contact disk having a surface contacting said thermocouple (Fig. 1).
For claim 3:  wherein said contact disk is a (thin) sheet having a circular shape.
For claim 5: said covering member is a sleeve of high temperature resistant non-electrically conductive material.
For claim 7: As shown in Fig, 3b said contact disk has a lower surface 32 pressed against said thermocouple 18, upper surface 34 exposed to contacting a thermal tool and a peripheral rim/ thickness.
For claim 10:  said covering member has a central portion overlapped by said contact disk and a peripheral portion that is not overlapped by said contact disk (Fig. 1).
Official Notice is taken with respect to claim 2:  the use of the particular material, i.e., chromel/ alumel for thermocouple wires, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermocouple disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to make the thermocouple wires of the particular materials known in the art, so as to cut manufacturing costs and provide an accurate measurement by using the material with a  behavior.
Official Notice is taken with respect to claim 3: the use of the particular material, i.e., copper for the contact disk, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the contact disk disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to make the disk of the particular materials known in the art, to cut manufacturing costs and provide an accurate measurement by using the material with a known behavior.
Official Notice is taken with respect to claims 13, 22: the use of the particular material, i.e., low solder wettability/ high solder wettability, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the contact disk disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for welding/ soldering/ the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to make the disk/ peripheral rim of the particular materials known in the art, so as to cut manufacturing costs and provide an accurate measurements by using the material with a known behavior.
With respect to the preamble of claim: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
          Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (U.S. 4861169).
Yoshimura discloses in Figs. 1, 5 a sensor for use with a temperature measuring device/ solder iron as stated above.
Yoshimura does not explicitly teach the limitations of claim 22.
Official Notice is taken with respect to claim 22: the use of the particular material, i.e., low solder wettability/ high solder wettability, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the contact disk disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for welding/ soldering/ the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective date of the invention, to make the disk/ peripheral rim of the particular materials known in the art, so as to cut manufacturing costs and provide an accurate measurements by using the material with a known behavior.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claims  14-19, 25-26 due to the reasons stated above. See 112 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 11, 2021